DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on April 19, 2022 have been entered. Applicant amended claims 1, 7, and 13 and cancelled claims 4, 10, and 16. Claims 1-3, 5-9, 11-15, 17, and 18 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on April 19, 2022 with respect to the Non-Final Office Action dated February 15, 2022 have been fully considered.

Allowable Subject Matter
 Claims 1-3, 5-9, 11-15, 17, and 18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
Claims 1, 7, and 13 in the application are deemed to be directed to a nonobvious improvement over the invention of Rahman et al. (An NPL publication with title “A novel adaptive logic for dynamic adaptive streaming over HTTP”). Rahman in view of Yu (Chinese Patent Document No. CN105991708B”), further in view of Gu (US PGPUB No. 20170094301) does not teach  determining whether a downloading duration of a latter video segment of two consecutive ones of the N consecutive video segments is M times a downloading duration of a previous video segment of the two consecutive ones of the N consecutive video segments; and in response to determining that the downloading duration of the latter video segment is M times the downloading duration of the previous video segment, obtaining a downloading duration and a downloading byte count of each of further M consecutive video segments  in combination with all the elements of the independent claim as argued by the Applicant and in light of Applicant’s originally disclosed specification.
Rahman discloses a method for calculating average throughput of n segments by summing individual segment throughputs and averaging over N segments (section 3, page 435). Rahman does not teach or suggest comparing downloading durations of consecutive segments and obtaining further M consecutive segments in response to determining that the downloading duration of the latter video segment is M times the downloading duration of the previous video segment.
Yu mentions receiving a network speed measurement instruction. Yu is silent about the limitations mentioned above.
Gu discusses considering (N+K-1) number of packets for estimating initial bandwidth of a real-time video transmission based on a predetermined sequence number (paragraph 0078-0080). Gu does not cure the deficiency of Rahman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	April 28, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2444                

/NINOS DONABED/Primary Examiner, Art Unit 2444